Case 2:21-cv-00020-JPH-DLP Document 12 Filed 01/09/21 Page 1 of 4 PageID #: 927



                                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                                    TERRA HAUTE DIVISION


 LISA MONTGOMERY,                                              )
                                                               )
                                Petitioner,                    )          No. 2:21-cv-00020-JHP-DLP
                                                               )          DEATH PENALTY CASE
 v.                                                            )
                                                               )          SCHEDULED FOR EXECUTION
 WARDEN, et al.,                                               )          January 12, 2021
                                                               )
                                Respondent.                    )



                        MOTION TO STAY EXECUTION PENDING FINAL DISPOSITION OF HER
                                PETITION FOR WRIT OF HABEAS CORPUS 28 U.S.C. § 2241


           Mrs. Montgomery, by counsel, moves this Court for a stay of execution pending final disposition of her Petition for

 Writ of Habeas Corpus. In support of her motion Mrs. Montgomery as follows:

           Mrs. Montgomery filed her petition for writ of habeas corpus on January 8, 2021, Dkt. 1, and filed her corrected

 petition, Dkt. 11, on January 9, 2021. The relevant procedural history in this case is set forth in the corrected petition. Mrs.

 Montgomery relies on the facts and law as set out in her corrected petition.

           The standard for granting a stay of execution is well-established. Nken v. Holder, 576 U.S. 418 (2009). The factors are:

           (1) whether the stay applicant has made a strong showing that [s]he is likely to succeed on the merits; (2)

           whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially

           injure the other parties interested in the proceeding; and (4) where the public interest lies.

 Id. at 434; accord Purkey v. United States, 964 F.3d 603, 618 (7th Cir.), cert denied 141 S.Ct. 196 (2020). “The last two factors

 merge when the government is the opposing party.” Guedes v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 920 F.3d 1,

 10 (D.C. Cir. 2019) (internal quotation marks and citation omitted). “The burden to show ‘likely’ success is lightest when the

 prospect of irreparable injury is greatest, and vice versa.” Smith v. Barr, 2020 WL 7239527, at *6 (S.D. Ind. Dec. 8, 2020) (citing

 Mays v. Dart, 974 F.3d 810, 822 (7th Cir. 2020)). In death penalty cases, staying an execution date to “permit the orderly conclusion

 of [court] proceedings” and allow the Court “the same time for consideration and deliberation that [it] would give any case” has
Case 2:21-cv-00020-JPH-DLP Document 12 Filed 01/09/21 Page 2 of 4 PageID #: 928



 been found to be in the public interest with no substantial injury to the government. Purkey, 964 F.3d at 618; see also Hall v.

 Watson, 2020 WL 6785383, at *9 (S.D. Ind. Nov. 17, 2020) (noting that there is “no doubt” that a petitioner facing death faces

 irreparable harm under the Nken factors).

             Mrs. Montgomery easily satisfies this standard. First, Mrs. Montgomery is likely to succeed on the merits of her Eighth

 and Fifth Amendment claims. The Eighth Amendment prohibits the execution of persons who, due to mental illness, do not

 understand the basis for their executions. Ford, at 409-10 “The critical question is whether a ‘prisoner’s mental state is so

 distorted by a mental illness’ that [s]he lacks a ‘rational understanding’ of ‘the State’s rationale for [her] execution.’ Or similarly

 put, the issue is whether a ‘prisoner’s concept of reality’ is ‘so impair[ed]’ that [s]he cannot grasp the execution’s ‘meaning and

 purpose’ or the ‘link between [her] crime and its punishment.’” Madison, 139 S.Ct at 723 (cites to Panetti omitted). “A prisoner’s

 awareness of the State’s rationale for an execution is not the same as a rational understanding of it.” Panetti at 959. The well-

 supported allegations as stated in the corrected petition establish that Mrs. Montgomery is currently incompetent to be executed

 and accordingly she is likely to succeed on the merits of her claim.

             The corrected petition also establishes that Mrs. Montgomery is likely to succeed on the merits of her Fifth

 Amendment Claim. The Supreme Court insists

             upon unfettered presentation of relevant information, before the final fact antecedent to execution has

             been found....[C]onsistent with the heightened concern for fairness and accuracy that has characterized our

             review of the process requisite to the taking of a human life, we believe that any procedure that precludes

             the prisoner or his counsel from presenting material relevant to his sanity or bars consideration of that

             material by the factfinder is necessarily inadequate.

 Ford, 477 U.S. at 414 (plurality decision) (citation omitted) (emphasis added). The right to counsel and to experts to assist in

 gathering and presenting material relevant to incompetence to be executed claims is indisputable. When developing evidence

 about a federal constitutional violation, particularly when the evidence would at least temporarily stop a person from being

 executed, cannot turn on arbitrary considerations. Unlike other federal constitutional challenges, a Ford claim is not

 cognizable until “execution is imminent,” Panetti, 551 U.S. at 949, meaning “about to happen.”1 When an execution




 1
  I.e., see Black’s Law Dictionary, Ninth Ed., 2009, Garner, B., ed., p. 450 (“imminent danger. (16c) 1. An immediate, real threat to one's
 safety that justifies the use of force in self-defense.”).



                                                                         2
Case 2:21-cv-00020-JPH-DLP Document 12 Filed 01/09/21 Page 3 of 4 PageID #: 929



 becomes “immediate,” individuals can be at risk of deteriorations in their mental states. Cf. Panetti, 551 U.S. at 943. Thus,

 now is when mental health experts would need to conduct the most meaningful evaluations of Mrs. Montgomery.

              Appointed counsel and their experts are unable to evaluate Mr. Montgomery face-to-face--without risking their

 lives.2 Enforcement of the Constitution cannot be suspended because of a deadly virus.3 Habeas corpus “protects the rights

 of the detained by affirming the duty of the Judiciary to call the jailer to account...The Laws and Constitution are designed to

 survive, and remain in force, in extraordinary times.” Boumediene V. Bush, 533 S.Ct. 723, 739-40, 743, 754,

 798(2008)(emphases added).

              It is axiomatic that Mrs. Montgomery will suffer irreparable injury absent a stay of execution because she will be

 executed while incompetent in violation of Eighth Amendment.

              The government’s interest is not unfairly harmed by a stay. The government has no legitimate interest in the

 execution of a person who is incompetent to be executed. Moreover, the government created the situation which is currently

 depriving Mrs. Montgomery of access to her counsel and her experts by scheduling her execution during a world-wide

 pandemic that has caused the death of more than 369,000 Americans and sickened 22 million more, including two of Mrs.

 Montgomery’s counsel. The government was well aware that setting an execution under such circumstances was imprudent

 and would imperil the health and safety of hundreds of individuals.

              The public interest supports a stay of execution to permit the orderly adjudication of Mrs. Montgomery’s weighty

 constitutional claims. If, as she has established, Mrs. Montgomery is incompetent to be executed, the public has no interest in

 her execution in violation of the United States Constitution.




 2
     Mrs. Montgomery’s attorneys Harwell and Henry contracted COVID-19 precisely because they traveled to and met with Lisa Montgomery.
 And Dr. Woods is:


              73 years of age and am considered at high risk of COVID-19 infection and at a much-heightened risk of complications
              from infection. I also have several underlying conditions in addition to my age which require me to be extra vigilant
              including that I am currently in treatment for prostate cancer which necessitates on-going immunosuppressant therapy.
              My doctor has ordered me not to travel due to my health concerns (regardless of the pandemic) for at least 4 months,
              depending upon potential effects of hormonal, antiandrogen, and immunotherapy.



 App. F. Dr. Porterfield also cannot travel. App. F.


 3
     On January 7, 2021, almost 4,100 people died in the United States from Covid. NYT, 1/8/21, at 1.


                                                                           3
Case 2:21-cv-00020-JPH-DLP Document 12 Filed 01/09/21 Page 4 of 4 PageID #: 930



          For all of the reasons stated herein and those in the Corrected Petition, Dkt. 11, the equities weigh in favor of a stay.

          WHEREFORE, the motion for stay of execution should be granted.




                                                              Respectfully Submitted,


                                                               /s/ Kelley J. Henry      .
                                                              Kelley J. Henry
                                                              Supervisory Asst. Fed. Public Defender
                                                              Office of the Federal Public Defender
                                                              Middle District of Tennessee
                                                              810 Broadway, Suite 200
                                                              Nashville, Tennessee 37203
                                                              Phone: (615) 736-5047
                                                              Fax: (615) 736-5265
                                                              Kelley_Henry@fd.org


                                                              Amy D. Harwell
                                                              Assistant Chief, Capital Habeas Unit
                                                              Office of Federal Public Defender
                                                              Middle District of Tennessee
                                                              Amy_Harwell@fd.org


                                                              Lisa G. Nouri
                                                              Missouri Bar # 32800
                                                              2526 Holmes Street
                                                              Kansas City, Missouri 64108
                                                              Phone: (816) 875-0448
                                                              Lisanouri_atty@hotmail.com




                                                  CERTIFICATE OF SERVICE

          I, Kelley Henry, certify that a true and correct copy of the forgoing was served via email to opposing counsel Brian
 Casey, Alan Simpson, David Ketchmark, Jeff Valenti, Phillip Knope, and Bruce Clark, Assistant U.S. Attorneys, Western District
 of Missouri, 400 E. Ninth Street Room 5510 Kansas City, MO, 64106 on this day, January 9, 2021.


                                                                        By: /s/ Kelley J. Henry




                                                                  4
